Exhibit 10.1


Quarterly Incentive Plan
PURPOSE


The purpose of this Quarterly Incentive Plan (the “QIP” or “Plan”), effective
January 1, 2012, is to motivate executives and other key employees of USEC Inc.
(the “Company”) to make extraordinary efforts to achieve short-term target goals
that are crucial to the Company.  The Plan provides the Company’s Board and the
Chief Executive Officer (the “CEO”) with the flexibility to establish one or
more specific performance targets based on critical financial and business
performance measures (“Goals”) aimed at achieving the Company’s significant
short-term objectives.  The Plan arises under and is subject to the terms of the
USEC Inc. 2009 Equity Incentive Plan, as may be amended and/or restated from
time to time (the “Equity Incentive Plan”).  If not otherwise defined herein,
capitalized terms within this Plan shall have the same meaning as provided under
the Equity Incentive Plan.


OVERVIEW


Awards are earned based on performance during a three-month performance period
(“Quarterly Period”) in the form of cash paid after the end of the Quarterly
Period, provided the Goals have been attained.


PLAN OPERATION


Eligibility for Participation - The QIP participants will be executives in
selected key corporate management positions nominated by the CEO and approved by
the Compensation Committee within the first 15 days of the start of each
Quarterly Period.  A new employee that is eligible for participation will not be
allowed to participate in the QIP for a particular Quarterly Period if that
employee joins USEC more than 30 days after the beginning of the performance
period (e.g., no later than June 30, 2012 for the performance period June 1,
2012 through September 30, 2012).


Performance Goals – At the beginning of each Quarterly Period, the Compensation
Committee shall determine, after consultation with and based on the
recommendation of the CEO,  one or more Goals for the Quarterly Period.  The
Goals will reflect corporate needs to be accomplished in the Quarterly Period to
ensure achievement of the Company’s short-term strategic objectives and to
maximize enterprise value.  Each goal will be given a percentage weight, with
the sum of goals for each Quarterly Period totaling 100% of the participant’s
Target Award (as defined below).  The Goals may vary from one performance period
to another, but they will not vary based on individual performance.


To the extent the Company wishes to satisfy the requirements of the
“performance-based” exception to the deduction limit for compensation under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) the
individuals eligible to participate and the Goals with respect to a Quarterly
Period will be established in writing by the Compensation Committee from the
goals approved by shareholders under the Equity Incentive Plan after not more
than 25% of the Quarterly Period has elapsed, and the Compensation Committee
will certify the satisfaction of the performance measures prior to payment of
any Target Award earned.


Notwithstanding the foregoing, for the first calendar quarter of 2012,
participants may be designated and Goals may be established after the end of the
quarter, but no later than after the expiration of 25% of the second calendar
quarter of 2012.


Quarterly Performance Periods - Target Awards (as defined below) attributable to
a Goal will be earned, if at all, based on satisfaction of the Goal within a
Quarterly Period.  For each Goal that is satisfied, the participant will be
credited with the percentage of the Target Award attributable to that Goal in
the Quarterly Period in which the Goal is first established (“Grant Date
Quarterly Period”).  If a Goal is not satisfied during the Grant Date Quarterly
Period, the opportunity to earn the portion of the Target Award attributable to
that Goal for that Quarterly Period will remain open for subsequent Quarterly
Periods in the same calendar year.  For avoidance of doubt, the opportunity to
satisfy a Goal for which the Grant Date Quarterly Period is the fourth quarter
of a year will not remain open for any subsequent Quarterly Period.  The portion
of the Target Award attributable to a Goal shall be paid, if at all, following
the end of the Quarterly Period in which the Goal is achieved.  If a Goal has
not been achieved by the last day of the calendar year, the portion of the
Target Award attributable to that Goal will be forfeited.  Notwithstanding the
foregoing, while it is contemplated that Goals will be such that they will be
achieved or not achieved during a Quarterly Period, following the completion of
the calendar year, for any Goals that have not been fully achieved by the last
day of the calendar year but for which significant progress has been made, the
Committee in its discretion may provide for positive adjustment to performance
and award a partial Target Award payable with respect to any Goal (i.e., from 0%
to 100% of the Target Award with respect to any Goal).  In addition, the
Compensation Committee may exercise negative discretion to reduce the amount of
any Target Award payable with respect to any Goal or any Quarterly Period. A new
Quarterly Period will start every calendar quarter.


Target Awards – A participant’s award under the Plan for a Quarterly Period (the
“Target Award”) is equal to a specified dollar amount.  The value of the Target
Award for a participant in the Plan for each Quarterly Period is a percentage of
base salary as in effect on the first day of the Quarterly Period.  The
applicable target percentage of base salary varies by level within USEC as
follows:


Level / Title
Value of the Quarterly Target Award
(as a percentage of base salary)
President / CEO
25%
Senior Vice President
17.5%
Vice President
9% - 15%
Key Manager
7.5% - 9%



The applicable Target Award for any Vice President or other key manager shall be
within the range listed above and will be determined by the Compensation
Committee on the recommendation of the Chief Executive Officer when the
participant is first approved to participate in the Plan.


If, due to special circumstances, an employee of USEC who is not at one of the
levels set forth above and who is not subject to Section 16 of the Securities
Exchange Act of 1934 becomes eligible to participate in the Plan, the applicable
target percentage of base salary for such individual will be determined by the
CEO, but will not exceed the maximum target percentage for the Vice President
level listed in the table above.


Each Goal for a Quarterly Period will be ascribed a value and the sum of the
values of a participant’s Goals for a Quarterly Period will equal the
participant’s Target Award.


If an employee becomes eligible for participation in the QIP after the
commencement of a Quarterly Period, the employee’s Target Award for his or her
first Quarterly Period of participation will be pro-rated by multiplying the
value of the quarterly Target Award (from the chart above) that would otherwise
be applicable by a fraction (the “Pro-ration Fraction”), the numerator of which
is the number of days the employee was a participant employed during the
performance period and the denominator of which is the total number of days in
the applicable performance period.


Payment of Awards –The portion of a Target Award attributable to a given Goal,
if not earlier forfeited, will be paid as soon as practical following the end of
the Quarterly Period in which the applicable Goal has been achieved.  Except as
otherwise provided herein, the portion of a Target Award attributable to a given
Goal will be forfeited if the participant has a termination of employment prior
to the date it is actually paid.  Following the completion of each Quarterly
Period, the CEO will review the achievement of the Goals during that Quarterly
Period and will rate the performance and make a recommendation to the
Compensation Committee as to whether Goals have been attained.  The Compensation
Committee will determine which, if any, Goals have been attained.  The
Compensation Committee may exercise negative discretion to reduce the amount of
any Target Award payable with respect to any Goal or any Quarterly Period.


Form of Payment – Target Awards will be paid only following the Compensation
Committee’s determination of which, if any, Goals have been achieved in the
prior Quarterly Period.  Target Awards, when earned, will be paid in cash in a
lump sum, subject to applicable withholding and subject to Section 19.1 of the
Equity Incentive Plan, including any compensation recovery or “clawback” policy
the Company may have in effect at the time the Target Award is paid.  Payment
will be made as soon as possible after the Compensation Committee’s
determination that the Target Award with respect to specified Goals has been
earned for the Quarterly Period, but no later than March 15 of the following
calendar year.


Effect of Termination of Service
·  
Death or Disability.  If a participant’s employment is terminated due to death
or Disability prior to payment of a Target Award, the participant (or
beneficiary, in the case of death) will be entitled to payment of a pro rated
portion of the participant’s outstanding Target Award(s), within 60 days of such
termination, without regard to actual performance (i.e., as though the Goals had
been attained) as of the last day of the Quarterly Period in which termination
occurs, as provided below:

o  
Grant Date Quarterly Period.  If termination occurs in the Grant Date Quarterly
Period, for Goals first established for such Quarterly Period, the amount paid
will be the participant’s Target Award for such Quarterly Period, multiplied by
the Pro-ration Fraction.

o  
Other Quarterly Period.  If termination occurs in a year after the end of the
Grant Date Quarterly Period, for any Goals not attained in the Grant Date
Quarterly Period, the amount paid will be the portion of the participant’s
Target Award(s) attributable to a Goal granted in the year multiplied, for each
Goal by a fraction (the “Second Pro-ration Fraction”), the numerator of which is
the number of days from the beginning of the Grant Date Quarterly Period to the
date of termination of employment, and the denominator of which is the number of
days from the beginning of the Grant Date Quarterly Period to the last day of
the Quarterly Period in which termination occurs.

o  
Example.  Assume a participant with a quarterly Target Award of $12,000.  Assume
in each Quarterly Period there are three Goals, weighted 30%, 30%, and 40%,
respectively.  Assume the 40% Goal for the first Quarterly Period of the year is
not achieved in the Grant Date Quarterly Period and carries forward to the
second and third Quarterly Periods.  Assume all the Goals for the second
Quarterly Period are attained in the second Quarterly Period.  Assume the
participant terminates employment on the 30th day of the third Quarterly
Period.  Assume, for convenience, that each Quarterly Period consists of 90
days.  The amount of the Target Awards payable would be as follows:



 
Amounts for outstanding Goals
Amount of Target Award payable on death or disability
First Quarterly Period: $4,800
($4,800*210/270) = $3,733
Second Quarterly Period: $12,000
(previously paid) $0
Third Quarterly Period: $12,000
($12,000*30/90) = $4,000



·  
Termination without Cause.  If a participant’s employment is terminated due to
involuntary separation from service by the Company other than for Cause prior to
the payment of a Target Award, then, except as provided below in connection with
a Change in Control, the participant will be entitled to payment of a pro-rated
portion of the participant’s outstanding Target Award(s) based on actual
performance through the end of the Quarterly Period in which the termination of
employment occurs based on the attainment of Goals for the Quarterly Period in
which such termination occurs, and, if applicable, the attainment during such
Quarterly Period of Goals established in preceding Quarterly Periods in the year
of termination, as follows:

o  
Grant Date Quarterly Period.  If termination occurs in the Grant Date Quarterly
Period, then to the extent the Goals for the Quarterly Period in which
termination occurred have been attained, the amount paid will be the
participant’s Target Award for such Quarterly Period multiplied by the
Pro-ration Fraction.  To the extent the Goals for the Grant Date Quarterly
Period have not been attained by the end of the Grant Date Quarterly Period, the
Target Award for such period will be forfeited.

o  
Other Quarterly Period.  If the termination occurs after the Grant Date
Quarterly Period with respect to certain Goals, then, to the extent such Goals
are attained in the Quarterly Period in which the termination occurs, the amount
paid will be the participant’s Target Award for the Quarterly Period in which
such Goals were established, multiplied by the Second Pro-ration Fraction.  For
any Goals that have not been attained by the end of the Quarterly Period in
which such termination occurs, the Target Award attributable to such Goals will
be forfeited.

·  
Other Termination of Employment.  If the participant incurs a termination of
employment for any other reason (not set forth above), including a voluntary
termination of employment or retirement after the end of a Quarterly Period but
prior to a Target Award being paid for such Quarterly Period,  all unpaid Target
Awards will be forfeited.

·  
Change in Control.  Notwithstanding anything herein to the contrary, if a
participant’s employment is involuntarily terminated by the Company other than
for Cause or is terminated by the participant for Good Reason (as defined
below), in either case coincident with or following a Change in Control under
circumstances entitling the participant to benefits or payments under such
participant’s change in control agreement with the Company that would not
otherwise be payable absent a Change in Control (or, in the case of a
participant who is not a party to a change in control agreement with the
Company, upon a termination of employment by the Company other than for Cause or
by the participant for Good Reason coincident with or within one year following
a Change in Control), the Compensation Committee will immediately vest and pay
out all outstanding awards for the Quarterly Period in which the termination of
employment occurs.  Such awards shall be calculated assuming achievement of all
applicable Goals. For purposes of this QIP, “Good Reason” has the same meaning
defined for that term in the participant’s change of control agreement with the
Company, or if the participant does not have a change of control agreement with
the Company, “Good Reason” shall mean, without the participant’s express written
consent, any of the following, unless such act or failure to act is corrected
prior to the date of termination specified in the notice of termination given in
respect thereof: (1) the participant is removed from the participant’s position
(with the Company or a material subsidiary) as in effect immediately prior to
the Change in Control for any reason other than (A) by reason of death,
Disability or Retirement or (B) for Cause; provided that such action results in
a material diminution of participant’s authority, duties or responsibilities
with the Company and its subsidiaries, taken as a whole; (2) the participant is
assigned any duties inconsistent in a material respect with the participant’s
position (including status, offices, titles and reporting relationships with the
Company or any material subsidiary), authority, duties or responsibilities as in
effect immediately prior to the Change in Control (or thereafter if increased)
if such assignment results in a material diminution of such participant’s
authority, duties or responsibilities with the Company and its subsidiaries,
taken as a whole; (3) the Company materially breaches any agreement under which
the participant provides services; (4) the participant’s annual base salary,
annual bonus opportunity, or quarterly bonus opportunity (determined on an
aggregate basis for the Company and its subsidiaries) as in effect immediately
prior to the Change in Control (or thereafter if higher) is materially reduced
(except for across-the-board reductions similarly affecting all USEC employees
participating in the Equity Incentive Plan, or any successor plan, and all
similarly situated employees of any person in control of the Company); provided
such reduction is a material diminution of participant’s base compensation or a
material breach of any agreement under which the participant provides services;
(5) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this QIP; (6) any relocation of the
participant’s principal place of business from its location as of the date
immediately preceding a Change in Control, by more than fifty (50) miles; or (7)
any purported termination of the participant’s employment that is not effected
pursuant to at least 10 day’s advance written notice of termination indicating
the specific reason for termination and setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination, which
termination for purposes of this QIP shall be ineffective.  Notwithstanding the
foregoing, a termination shall not be treated as a termination for Good Reason
unless the participant shall have delivered a written notice of termination
stating that the participant intends to terminate employment for Good Reason
within ninety (90) days, and such termination must occur within two years, of
the participant’s having actual knowledge of the initial occurrence of one or
more of such events, provided, in each such event, the Company fails to cure
within thirty (30) days of receipt of such notice of termination. For purposes
of this QIP, any good faith determination of “Good Reason” or good faith
determination of the Company’s failure to cure within the thirty (30) day period
made by the participant shall be conclusive.



Administrative Matters
·  
Amendment and Termination.  Notwithstanding anything herein to the contrary, the
Compensation Committee may amend, alter, suspend, discontinue or terminate the
Plan or any portion thereof at any time, subject to the terms of the Equity
Incentive Plan, and the Compensation Committee may amend or adjust awards under
the Plan as provided in Section 16 of the Equity Incentive Plan.

·  
409A Matters.  Awards payable under this plan are intended not to be deferred
compensation within the meaning of Section 409A of the Code, and the QIP will be
administered and interpreted to be consistent with that intention.  Awards that
are earned will in no event be paid more than 2-1/2 months after the end of the
calendar year in which they are earned.

·  
Awards under QIP Not Taken into Account for Other Benefits.  Amounts payable to
any participant under the Plan shall not be taken into account in computing the
amount of compensation of the person for purposes of determining any pension,
retirement, death or other benefit under (a) any pension, retirement,
profit-sharing, bonus, insurance or other employee benefit plan of the Company,
except as such other plan shall otherwise expressly provide, or (b) any
agreement between the Company and the person, except as such agreement shall
otherwise expressly provide.
